DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-11, 28-30, 35, 36, 41, 48, 60, 134, 135 and 178 are pending.

Election/Restrictions
The election of prurigo nodularis as the species of inflammation in the reply filed on 4/14/22 is acknowledged. Applicants indicate that claim 1, 5-11, 28-30, 134, 135 and 178 read on the elected species. However, the specification teaches that atopic dermatitis is a Th2 cell-mediated immune response (¶ 115, published application), but does not teach the same for prurigo nodularis. Thus, claim 29, directed to inflammation that is Th2-mediated, does not read on the elected species. Furthermore, the specification demonstrates that IL-31 is upregulated in prurigo nodularis, and thus this condition is not "independent of IL-31" as recited in claim 30, and thus claim 30 does not read on the elected species. Claims 29, 30, 35, 36, 41, 48 and 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 5-11, 28, 134, 135 and 178 are under consideration, as they read upon the elected species.

Claim Objections
Claims 1, 5-11, 28, 134, 135 and 178 are objected to because of the following informalities:
In claim 1, 28, 134, 135, and 178, the "OSMRB" should be "OSMRβ". See the specification at ¶ 5 (published application).
In each of the independent claims 1 and 28, the acronym OSMRβ should be accompanied by the full terminology the first time it is used; e.g., "…Oncostatin M Receptor β (OSMRβ)…" See the specification at ¶ 288.
In claim 6, line 2, "wherein IL-31, expression level" should be "wherein the IL-31 expression level".
In claims 7, 8 and 9, line 2 of each claim, the terms IL-31Rα, OSM and OSMRβ should each be preceded by the word "the"; e.g., "wherein the OSM expression level".
In claim 28, line 4, "one or more symptoms… or has delayed onset" should be "one or more symptoms … have delayed onset".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 28 and 178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The claims are directed to methods with an intended goal of treating prurigo nodularis (claim 1) or inflammation in general (independent claim 28) in a subject. The specification teaches that prurigo nodularis (PN) is "a skin disease characterized by itchy nodules that usually appear in the arms and legs" (¶ 3). The independent claim each present a single method step directed to administration of an antibody targeting the protein oncostatin M receptor β, or OSMRβ, which together with IL-31RA forms the IL-31 receptor that is bound by the cytokines IL-31 and OSM. 
While the claims are directed to methods of use of a product, rather than a product per se, practicing said method requires the skilled artisan to possess the product to be used in the method, i.e., in this case, the requisite "anti-OSMRβ antibody". Thus, compliance with the written description requirement of 35 U.S.C. 112(a) requires a written description of the product to be used in the claimed method. 
The only structure required by the term "anti-OSMRβ antibody" is that of an antibody; otherwise, the product is only defined functionally as being as being "anti- OSMRβ", i.e., binding to the OSMRβ protein. However, a product defined by function is not sufficient in and of itself to describe the product because it is only an indication of what the product does, rather than what it is; i.e., the specific structure of the product. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition". Thus, in the instant case, the specification must describe the structure of the antibody that can bind to the OSMRβ protein.
	However, the term "anti- OSMRβ antibody" is not limited to a single antibody, but instead encompasses a genus of antibodies. The prior art recognizes that a single antibody binds to an epitope of 5-7 amino acids in a target protein (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). OSMRβ is a protein of 979 amino acids; thus, even considering only continuous epitopes, the full-length OSMRβ comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 975-979).
Furthermore, the relevant further teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see Ferrara et al (2015. mAbs. 7(1): 32-41), which teaches that "[t]he number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). And while the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein. Furthermore, the decision of the Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. CD45RC or a fragment of such) itself is not sufficient to provide a written description of the genus of antibodies binding to said target protein. 
Thus, the claims are genus claims because they encompass use of a genus of antibodies of differing structures having the required functionality, i.e., binding to OSMRβ, and the structure of these antibodies are not predictable based on the knowledge of the sequence of OSMRβ or the knowledge of the structure of any single anti- OSMRβ antibody. As such, compliance with the written description requirement for the term "anti-OSMRβ antibody" means that the specification must describe the genus of the antibodies binding to OSMRβ.
	However, rather than describing the genus of antibodies that bind to OSMRβ, the instant specification only describes the antigen-binding structure of a single antibody; specifically, an antibody comprising the heavy and light chain variable regions of SEQ ID NO: 3 and 4 (¶ 35), which comprise the light chain CDRs of SEQ ID NO: 8-10 and the heavy chain CDRs of SEQ ID NO: 5-7 (¶ 34). The experiments described in the working examples of the specification use an anti-OSMRβ antibody, but the structure of this antibody is not further described.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-OSMRβ antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claims 1, 5-11, 28 and 178, wherein the anti-OSMRβ antibody comprises HCDRs of SEQ ID NO: 5-7 and LCDRs of SEQ ID NO: 8-10, but not the full scope of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 28, 134, 135 and 178 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett et al, U.S. Patent Application Publication 2016/0137739, published 5/19/2016. The earliest date to which the instant application claims priority is 4/25/18.
Claim 1 encompasses a method of treating prurigo nodularis (PN) comprising a step of administering to a subject in need of treatment an anti-OSMRβ antibody at a therapeutically effective dose and an administration interval for a treatment period sufficient to reduce one or more symptoms of prurigo nodularis relative to a control. 
Arnett teaches anti-OSMRβ antigen binding proteins, including antibodies, and "methods of treating diseases and disorders associated with OSMR and binding of OSM and/or IL-31 to OSMR" (see Abstract). Arnett further teaches that "links to human diseases and the ability of OSM and IL-31 to promote a diverse array of pathologies, including at least inflammation, extracellular matrix remodeling, pain, and pruritis, suggest blockade of OSMR is a useful target for therapeutic intervention in many diseases and disorders associated with OSMR" (¶ 5). Arnett further teaches that "the invention provides methods of treating an autoimmune disorder, an inflammatory disorder, or a disorder associated with extracellular matrix deposition or remodeling, said method comprising administering a therapeutically effective amount of an OSMR antigen binding protein", and further wherein "[i] particularly preferred embodiments the autoimmune disorder, inflammatory disorder, or disorder associated with extracellular matrix deposition or remodeling is … prurigo nodularis" (¶ 44). Arnett further teaches that "A therapeutic effective amount of an OSMR antigen binding protein preferably results in a decrease in severity of disease symptoms, in an increase in frequency or duration of disease symptom-free periods, or in a prevention of impairment or disability due to the disease affliction" (¶ 314). As a healthy person has no symptoms of prurigo nodularis, a reduction in severity of prurigo nodularis symptoms represents a reduction relative to a control. Furthermore, as any treatment is inherently administered at a particular level and for a particular time, any treatment that reduces symptoms necessarily meets the limitation that the administration level and treatment period are sufficient to reduce symptoms. As such, the teachings of Arnett meet all of the limitations of claim 1, and therefore anticipate claim 1.
Claims 6-9 each depend from claim 1 and limit the method to one wherein the subject has an elevated expression level of either IL-31 (claim 6), IL-31Rα (claim 7), OSM (claim 8), and OSMRβ (claim 9) relative to a control. Claim 11 further limits the claim 6 to one wherein the control is a healthy subject without a pruritic disease. Notably, these claims do not require that the level of marker is measured in the subject, only that a subject having prurigo nodularis possesses such increased levels. The instant specification provides evidence that prurigo nodularis causes an increase in the levels of each of the proteins in comparison to healthy control subjects (¶ 444, published application). As such, a patient with prurigo nodularis being treated by the method taught by Arnett that anticipates claim 1 would also inherently have a higher level of each of these proteins relative to a control. As such, the teachings of Arnett also anticipate claims 6-9 and 11.
Claim 28 is an independent claim encompassing a method of treating inflammation comprising administering to a subject in need thereof an anti-OSMRβ antibody at a therapeutically effective dose and an administration interval for a treatment period such that one or more symptoms associated with inflammation are reduced in severity. As prurigo nodularis is a form of inflammation, the teachings of Arnett set above for claim 1 also meet the limitations of claim 28, and therefore anticipate claim 28.
Claim 134 encompasses the method of claim 1, wherein the antibody comprises light chain CDR1-3 of SEQ ID NO: 8-10 and heavy chain CDR1-3 of SEQ ID NO: 5-7. Arnett further teaches an Ab2 antibody comprising these CDR sequences; specifically, an anti-OSMRβ antibody comprising the light chain CDR1-3 of SEQ ID NO: 31, 34 and 37, and heavy chain CDR1-3 of SEQ ID NO: 13, 16 and 19 (see Table 8). As such, the teachings of Arnett also anticipate claim 134.
Claim 135 encompasses the method of claim 134, wherein the antibody comprises light and heavy chain variable regions having amino acid sequences at least 90% identical to SEQ ID NO: 4 and 3. Arnett further teaches such sequences for the Ab2 antibody light and heavy chain sequences, which comprise the CDRs described above for claim 134; specifically, SEQ ID NO: 10 and 28. As such, the teachings of Arnett also anticipate claim 135.
Claim 178 encompasses a method of claim 1 wherein the antibody is administered with an additional therapeutic agent. Arnett further teaches that the method of the invention includes treatment with one or more of the disclosed antibodies (e.g., ¶ 281), and the inclusion of a second antibody meets the limitation of an additional therapeutic agent. As such, the teachings of Arnett also anticipate claim 178.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arnett et al, U.S. Patent Application Publication 2016/0137739, as applied to claim 1 and 6 above, and further in view of Sonkoly et al, 2006. J Allergy Clin Immunol. 117: 411-417.
Claim 5 limits the method of claim 1 to one wherein the prurigo nodularis is associated with one or more underlying co-morbidities. Claim 10 limits the method of claim 6 (which depends from claim 1) to one wherein the level of IL-31 in the subject is determined via skin biopsy from hyperkeratotic nodules. Unlike in parent claim 6, this further limitation of claim 10 requires that the level of IL-31 is measured.
The teachings of Arnett that anticipate parent claims 1 and 6 are set forth above. Arnett does not further teach that the subject in need of treatment has prurigo nodularis associated with one or more underlying co-morbidities, and does not teach measuring the level of IL-31 in the subject via skin biopsy from hyperkeratotic nodules.
Sonkoly teaches punch biopsies from lesional skin of patients with prurigo nodularis who also all "had a history of atopy" (page 412). Sonkoly further teaches that this disease is "one of the most pruritic forms among inflammatory skin diseases, which is frequently associated with an atopic phenotype" (page 416). Furthermore, in prurigo nodularis, the lesional skin is hyperkeratotic nodules, which are the defining characteristic of the disease. The expression of IL-31 was measured in the lesional samples as compared to skin samples from healthy individuals, with the result that "Highest IL-31 levels were detected in prurigo nodularis" (see Abstract). 
With respect to claim 5, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of prurigo nodularis comprising administering an anti-OSMRβ antibody to a subject in need of such treatment that is taught by Arnett that anticipates claim 1, and modify such a method to apply the treatment to a subject in need of treatment of prurigo nodularis that is associated with an atopic phenotype as taught by Sonkoly, which meets the limitation of being associated with an underlying co-morbidity. The person of ordinary skill in the art would have been motivated to make this change in order to provide treatment to a patient having prurigo nodularis and a history of atopy, and would have had a reasonable expectation of success because it is a common co-morbidity with prurigo nodularis, as evidenced by the teachings of Sonkoly that every prurigo nodularis patient that was tested also had a history of atopy. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to claim 10, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of prurigo nodularis comprising administering an anti-OSMRβ antibody to a subject in need of such treatment that is taught by Arnett that anticipates claims 1 and 6, and modify it to add a further step of determining the level of IL-31 in the subject by skin biopsy from the lesional skin of the subject, i.e., the hyperkeratotic nodules of prurigo nodularis, as taught by Sonkoly. The person of ordinary skill in the art would have been motivated to add this step because measuring a high level of IL-31 would confirm that the diagnosis of prurigo nodularis is correct, and that IL-31 is increased prior to treatment with a composition targeting the IL-31 system. The person of ordinary skill in the art would have had a reasonable expectation of success in modifying the method because it merely requires taking a lesional skin sample and measuring a single protein in said sample. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646